             Case 2:18-cr-00009-TLN Document 153 Filed 04/13/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      CASE NO. 2:18-CR-00009-TLN
12                                Plaintiff,        STIPULATION REGARDING EXCLUDABLE
                                                    TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                     ACT; FINDINGS AND ORDER
14   VICTOR MAGANA,                                 DATE: April 15, 2021
     ISRAEL COVARRUBIAS,                            TIME: 9:30 a.m.
15   MILTON ESCOBEDO, AND                           COURT: Hon. Troy L. Nunley
     JOSE MADRIGAL-VEGA,
16
                                  Defendants.
17

18

19                                             STIPULATION

20         1.     By previous order, this matter was set for status on April 15, 2021.

21         2.     By this stipulation, the defendants now move to continue the status

22 conference until June 17, 2021, at 9:30 a.m., and to exclude time between April 15, 2021,

23 and June 17, 2021, under Local Code T4.

24         3.     The parties agree and stipulate, and request that the Court find the

25 following:

26                a)      The government has represented that the discovery associated with

27         this case includes over 14,000 pages and several hours of recorded telephone

28         conversations. All of this discovery has been produced directly to counsel.


      STIPULATION REGARDING EXCLUDABLE TIME         1
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00009-TLN Document 153 Filed 04/13/21 Page 2 of 3


 1                b)      Defense counsel desires additional time to review the discovery,

 2         conduct research into the case, to discuss the case with their clients, and otherwise

 3         prepare for trial in this matter.

 4                c)      Counsel for defendants believe that failure to grant the above-

 5         requested continuance would deny them the reasonable time necessary for effective

 6         preparation, taking into account the exercise of due diligence.

 7                d)      The government does not object to the continuance.

 8                e)      Based on the above-stated findings, the ends of justice served by

 9         continuing the case as requested outweigh the interest of the public and the

10         defendant in a trial within the original date prescribed by the Speedy Trial Act.

11                f)      For the purpose of computing time under the Speedy Trial Act, 18

12         U.S.C. § 3161, et seq., within which trial must commence, the time period of April

13         15, 2021, to June 17, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§

14         3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

15         by the Court at defendant’s request on the basis of the Court’s finding that the ends

16         of justice served by taking such action outweigh the best interest of the public and

17         the defendant in a speedy trial.

18         4.     Nothing in this stipulation and order shall preclude a finding that other

19 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

20 the period within which a trial must commence.

21         IT IS SO STIPULATED.

22

23   Dated: April 13, 2021                             PHILLIP A. TALBERT
                                                       Acting United States Attorney
24

25                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
26                                                     Assistant United States Attorney
27

28

      STIPULATION REGARDING EXCLUDABLE TIME        2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:18-cr-00009-TLN Document 153 Filed 04/13/21 Page 3 of 3


1    Dated: April 13, 2021                        /s/ PHIL COZENS
                                                  PHIL COZENS
2                                                 Counsel for Defendant
                                                  Victor Magana
3
     Dated: April 13, 2021                        /s/ CLEMENTE JIMENEZ
4                                                 CLEMENTE JIMENEZ
                                                  Counsel for Defendant
5                                                 Jose Madrigal-Vega
6    Dated: April 13, 2021                        /s/ JARED FAVERO
                                                  JARED FAVERO
7                                                 Counsel for Defendant
                                                  Israel Covarrubias
8
     Dated: April 13, 2021                        /s/ MICHAEL HANSEN
9                                                 MICHAEL HANSEN
                                                  Counsel for Defendant
10                                                Milton Escobedo
11

12                                    FINDINGS AND ORDER
13        IT IS SO FOUND AND ORDERED this 13th day of April, 2021.
14

15

16

17                                                    Troy L. Nunley
                                                      United States District Judge
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
